DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/548,987 filed 08/23/2019 and Amendment filed 05/10/2021.
Claims 1-3, 5-11 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 05/10/2021, with respect to claims 1-11 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-3, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendment/Arguments filed 05/10/2021 (Remarks, pages 9, 10) the prior art of record does not teach or fairly suggest specific arrangements of elements in the manner as recited in the claims, such as: the plurality of temperature monitoring points at least comprise a temperature monitoring point at a positive electrode of the battery pack, a temperature monitoring point at a negative electrode of the battery pack and a temperature monitoring point/points in a region between the positive electrode and the negative electrode; a plurality of sampling circuits, wherein each temperature monitoring point is disposed with at least two of the plurality of sampling circuits to achieve a redundancy design, and the at least two of the plurality of sampling circuits disposed for one temperature monitoring point are different sampling circuits … wherein there is at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The Prior art Hsu et al. (US Patent Application Publication 20180262017) discloses a method for improving temperature management of a battery pack (abstract), including plurality of temperature sensors placed near the anode and the cathode of the battery (paragraph [0030]), but lacks the plurality of temperature monitoring points at least comprise a temperature monitoring point at a positive electrode of the battery pack, a temperature monitoring point at a negative electrode of the battery pack and a temperature monitoring point/points in a region between the positive electrode and the negative electrode; a plurality of sampling circuits, wherein each temperature monitoring point is disposed with at least two of the plurality of sampling circuits to achieve a redundancy design, and the at least two of the plurality of sampling circuits disposed for one temperature monitoring point are different sampling circuits … wherein there is at least one special monitoring anode) and cathode temperature (Tcathode) of the battery 10 (paragraphs [0026], [0032]; Fig. 2) , but lacks the plurality of temperature monitoring points at least comprise a temperature monitoring point at a positive electrode of the battery pack, a temperature monitoring point at a negative electrode of the battery pack and a temperature monitoring point/points in a region between the positive electrode and the negative electrode; a plurality of sampling circuits, wherein each temperature monitoring point is disposed with at least two of the plurality of sampling circuits to achieve a redundancy design, and the at least two of the plurality of sampling circuits disposed for one temperature monitoring point are different sampling circuits … wherein there is at least one special monitoring point among the plurality of temperature monitoring points, each sampling circuit of the special monitoring point/points is connected with at least two analog-digital conversion units in the control module; wherein all sampling circuits of any non-special monitoring point 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
06/01/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851